IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                     : No. 292
                                           :
REAPPOINTMENT TO THE                       : DISCIPLINARY BOARD APPOINTMENT
DISCIPLINARY BOARD OF                      :
PENNSYLVANIA                               : DOCKET
                                           :
                                           :




                                        ORDER


PER CURIAM


         AND NOW, this 10th day of March, 2017, David A. Fitzsimons, Esquire,

Cumberland County, is hereby reappointed as a member of the Disciplinary Board of

Pennsylvania for a term expiring April 1, 2020.